UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                             No. 95-30510




                            JOSEPH ONCALE,

                                              Plaintiff-Appellant,

                                VERSUS

           SUNDOWNER OFFSHORE SERVICES INCORPORATED;
           JOHN LYONS; DANNY PIPPEN; BRANDON JOHNSON,
                                             Defendants-Appellees.



          Appeal from the United States District Court
              For the Eastern District of Louisiana
                          April 30, 1998

      ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before SMITH, DUHÉ and DeMOSS, Circuit Judges.

BY THE COURT:

     This matter is before the Court on remand from the Supreme

Court.

     IT IS ORDERED that Appellees’ motions for this Court to

establish a briefing schedule and to affirm the district court’s

grant of summary judgment are DENIED.

     IT IS FURTHER ORDERED that this matter is hereby remanded to

the United States District Court for the Eastern District of

Louisiana for further proceedings in accordance with the opinion of

the Supreme Court herein.